DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Election/Restrictions	2
Claim Interpretation	3
Claim Rejections - 35 USC § 103	5
Allowable Subject Matter	9
Conclusion	10


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant's election with traverse of group I, claims 1-2, 4-7, 10-11, 13-16 in the reply filed on 1/14/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner.  This is not found persuasive because this rebuttal is a naked assertion and there is a burden as cited within the original requirement for restriction dated on 12/7/21.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-2, 4-7, 10-11, 13-16, 19-25 are currently pending.  Claims 19-25 are withdrawn from consideration.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capturing unit configured to capture at least one raw image; and a processing unit configured to: receive the raw image from the image capturing unit; obtain a to-be-processed image comprising all of characters on a license plate according to the raw image; obtain a plurality of feature maps comprising character features of the to-be-processed image through a feature map extraction module; for each of the characters, extract a block and a coordinate according to the feature maps through a character identification model based on a neural network; and obtain a license plate identification result according to the respective blocks and the respective coordinates of the characters.” in claims 10-11, 13-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 106845487 A) in view of Bai et al (US 2018/0025256 A1).  The English machine translation of Zhou et al will be referred from hereon.
Regarding claim 1, Zhou teaches a license plate identification method, comprising steps of: obtaining a to-be-processed image comprising all of characters on a license plate (see abstract, “car plate coloured image to be input into”);  and obtaining a license plate identification result according to the respective blocks and the respective coordinates of the characters (see abstract, pg. 3, “output is the number-plate number”…. “confidence level highest character is taken to each class as optimal character …. Calculates the position of remaining characters on license plate to the left and to the right and is matched with the position of all candidate characters”.  Zhou does not teach expressly extracting a plurality of feature maps comprising character features of the to-be- processed image through a feature map extraction module; for each of the characters, extracting a block and a coordinate according to the feature maps through a character identification model based on a neural network.
Bai, in the same field of endeavor, teaches extracting a plurality of feature maps comprising character features of the to-be- processed image through a feature map extraction module (see 0050-0054; “mapping character strings”); for each of the characters, extracting a block and a coordinate according to the feature maps through a character identification model based on a neural network (see 0050-0054, 0067; “probability expression of each character” … “at the first character position is “c”” ….. “based on a convolutional neural network .. a probability that a character at any character position of a preset quality of characters is any character of a plurality of preset characters”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Zhou to utilize the cited limitations supra as suggested by Bai.  The suggestion/motivation for doing so would have been to enhance the recognizing of a character string by improving the correctness (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Zhou, while the teaching of Bai continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 10, the claim is analyzed as a system that implements the limitations of claim 1 (see rejection of claim 1).
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 106845487 A) with Bai et al (US 2018/0025256 A1), and further in view of Ma et al (US 10,152,644 B2).  The English machine translation of Zhou et al will be referred from hereon.
Regarding claim 4, Zhou with Bai teaches all elements as mentioned above in claim 1.  Zhou with Bai does not teach expressly receiving a raw image; obtaining a vehicle front image or a vehicle rear image from the raw image through a vehicle front image capturing module or a vehicle rear image capturing module by using a firstApplication No. NEW Attorney Docket No. 0941/3832PUS1image feature and a first classifier; and obtaining the to-be-processed image comprising all of the characters according to the vehicle front image or the vehicle rear image through a license plate character region detection model.
Ma, in the same field of endeavor, teaches receiving a raw image (see col. 6, lines 15-67; “image of target vehicle”); obtaining a vehicle front image or a vehicle rear image from the raw image through a vehicle front image capturing module or a vehicle rear image capturing module by using a firstApplication No. NEW Attorney Docket No. 0941/3832PUS1image feature and a first classifier (see col. 6, lines 15-67; “retrieve a target vehicle area from the first image”); and obtaining the to-be-processed image comprising all of the characters according to the vehicle front image or the vehicle rear image through a license plate character region detection model (see col. 11, lines 20-45; “determining a license plate area”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Zhou with Bai to utilize the cited limitations supra as suggested by Ma.  The suggestion/motivation for doing so would have been to enhance the detection process by improving vehicle searching speed and accuracy while reducing hardware requirements (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Zhou with Bai, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 13, the claim is analyzed as a system that implements the limitations of claim 4 (see rejection of claim 4).



Allowable Subject Matter
Claims 2, 5-7, 11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 11, none of the references of record alone or in combination suggest or fairly teach receiving a raw image; comparing the raw image with the historical background image to determine an amount of image change; and determining whether the amount of image change is greater than a predetermined value, wherein when the amount of image change is greater than the predetermined value, the to-be-processed image comprising all of the characters is generated.
Regarding claims 5, 14, none of the references of record alone or in combination suggest or fairly teach obtain at least one character block from the vehicle front image or the vehicle rear image through the license plate character region detection model by using a second image feature and a second classifier; and determine a magnification according to the number of character blocks, wherein the to-be-processed image is obtained based on the character block according to the magnification.
  Regarding claims 6-7, 15-16, none of the references of record alone or in combination suggest or fairly teach receive a plurality of license plate identification results; Application No. NEW Attorney Docket No. 0941/3832PUS1 Preliminary Amendmentdivide the plurality of license plate identification results into at least two groups according to a license plate grouping rule; vote for each sub-identification result in each of the groups; when, for each group, there is one sub-identification result having a voting score that is higher than a threshold value, generate a final license plate identification result according the sub-identification results.



Conclusion
Claims 1, 4, 10, 13 are rejected.  Claims 2, 5-7, 11, 14-16 are objected to as being dependent upon a rejected base claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666